Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Saunier 20110013495 discloses a moving mechanism for a decorative element of a timepiece, said decorative element comprising 
at least two decorative faces (20a, b) disposed around 
an arbor (22) defining the axis of said decorative element, wherein said moving mechanism includes 
a circular drive element (42, figure 2) and including 
an aperture (figures 1-2) arranged to reveal one of the decorative faces of the decorative element (figures 1, 2, abstract) and inside which said decorative element is mounted to rotate about its arbor (figures 1, 2).
Saunier lacks at least one of the claimed 
“fixed actuation means provided in the periphery of the circular drive element such that said decorative element rotates about its arbor to successively display its decorative faces inside the aperture of the circular drive element while rotating about the central axis”
Or
a circular drive element arranged to be rotatable about a central axis and including an aperture”
(claim 1).
The drive element may be construed to be 40 which has a first means for driving in one of 40a and 40d and the other of 40a and 40d being the fixed actuation means provided in the periphery of the circular drive element. 40 lacks the claimed aperture. 14 and 42 have apertures, but are not driven in rotation and lack the claimed first means for driving and fixed actuation means. 

Claim 12 similar recites “a circular drive element arranged to be rotatable about a central axis and including an aperture” and “first means for driving said decorative element in rotation about its arbor mounted on the circular drive element and arranged to cooperate with fixed actuation means provided in the periphery of the circular drive element such that said decorative element rotates about its arbor to successively display its decorative faces inside the aperture of the circular drive element while rotating about the central axis”. 

Jolidon (US 2011/0069590) discloses a moving mechanism for a decorative element of a timepiece, said decorative element comprising 
at least two decorative faces (figure 2) disposed around 

    PNG
    media_image1.png
    265
    429
    media_image1.png
    Greyscale

an arbor (33) defining the axis of said decorative element, wherein said moving mechanism includes 
a circular drive element (50) arranged to be rotatable about a central axis (figure 2) and including 
an aperture (16 figures 1, 2) and above which said decorative element is mounted to rotate about its arbor (figures 1, 2), and 
fixed actuation means (teeth on 50) provided in the periphery of the circular drive element (50) such that said decorative element rotates about its arbor to successively display its decorative faces inside the aperture of the circular drive element while rotating about the central axis (figures 1, 2).

Jolidon’s 50 can be construed to be a circular drive element, but 50 lacks the claimed: first means for driving said decorative element in rotation about its arbor mounted on the circular drive element.
Jolidon teaches a rotating element 50 with a central aperture. The aperture does not operate in a way reasonably construed to meet the limitation “arranged to reveal one of the decorative faces of the decorative element”. The only way to interpret 50 to read on this limitation is to consider that driving to rotate is an operative function that is “arranged to reveal”.  This previous limitation combined with the phrase “aperture and inside which said decorative element is mounted to rotate” rendered such an interpretation unreasonable. The element 50 is located behind the element and it seemed too far of an interpretive stretch to said the center of 50 was inside which is mounted arranged to reveal. There is an element 10 which element 40 is reasonably located inside to reveal per the claim limitations. 10, however, is held in rotation. Thus, the reference does not meet the limitation “circular drive element arranged to be rotatable about a central axis”. 
Claim 12 similar recites “a circular drive element arranged to be rotatable about a central axis and including an aperture” and “first means for driving said decorative element in rotation about its arbor mounted on the circular drive element and arranged to cooperate with fixed actuation means provided in the periphery of the circular drive element such that said decorative element rotates about its arbor to successively display its decorative faces inside the aperture of the circular drive element while rotating about the central axis”. 

FR 2657439 teaches a decorative element 85 which rotates driven by 98 and held in an aperture of 83. 83 rotates by the action of center teeth 121. FR 2657439 does not teach the claimed “first drive means for driving said decorative element in rotation about its arbor mounted on the circular drive element and arranged to cooperate with fixed actuation means provided in the periphery of the circular drive element (claim 1). Either 121 can be the first drive means, or it can be the fixed actuation means, but it cannot be both elements simultaneously. 
Claim 12 similarly recites “a circular drive element arrange to be rotatable about a central axis and including an aperture arranged to reveal” … “first means for driving said decorative element in rotation about its arbor mounted on the circular drive element and arranged to cooperate with fixed actuation means provided in the periphery of the circular drive element”

CH 701653 follows a similar fact pattern to Jolidon (US 2011/0069590). The element defining the apertures does not rotate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-28-22
/SEAN KAYES/Primary Examiner, Art Unit 2844